Citation Nr: 9906983	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Chapter 35 Dependents' Educational Assistance 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision letter from the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 1998, the appellant 
appeared before a Member of the Board at a hearing at the Los 
Angeles, California RO. 

REMAND

Upon reviewing the claims file, the Board observes that only 
the appellant's Chapter 35 has been submitted by the RO.  The 
veteran's claims file does not accompany the appellant's 
claim.  As the appellant's claim is dependent on information 
contained in the veteran's claim file, both the veteran's 
claims file and the Chapter 35 Dependents' Educational file 
are required for adjudication.  Thus, the veteran's claim 
should be obtained from the servicing RO and attached to the 
Chapter 35 educational file.  Accordingly, this claim is 
REMANDED to the RO for the following actions:

The Los Angeles RO should obtain the 
veteran's claims file and attach it to 
the Chapter 35 educational file.  On 
receipt of the veteran's claims file, 
the RO should review the pertinent 
information therein and determine 
whether proper action was taken in the 
appellant's claim.  Both the veteran's 
claims file and the appellant's Chapter 
35 Dependents' Educational file are 
necessary for the Board's review.  (In 
the alternative, the RO may supplement 
the Ch. 35 file with a copy of the death 
rating, a copy of the death certificate 
and documentation that resolves this 
appellant's relationship to the 
veteran.)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

